                                                                                                         ,tm.x;ffi,%""
AO 9l (Rev. I l/l   l)   Criminal Complaint
                                                                                                                                          URT
                                             Uureo Srarns Drsrnrcr Counr                                            JUL
                                                                                                                          I   0 ZoZo
                                                                  for the                               Ittt
                                                         District ofNew Mexico

                     United States of America
                                       v,
                                                                             caseNo'
                     HENRYWALTER BOYD
                                                                                         2'D-YY\.{- W13

                                Ddendant(s)


                                                    CRIMINAL COMPLAINT
          t, the cornplainant in this case, state that the following is true to the best of my knowledge and belief,
On or about the date(s)           of             June 25, 2020              in the oounty of              Bemalillo              in tho
                            District    of     New Mexico        , the defendant(s) violated:

              Code Section                                                     O/fense   Des*iption
18   u.s.c.   g e22(g)(1)                          Prohibited Person in Possession of a Flrearm or Ammunition




          This criminal complaint is based on these factsr

See attached Affldavit, attached hereto and incorporated herein.




          0   Continued on the attached sheel




                                                                                  MichaelA. Hallberg, FBI Task Force Officer
                                                                                                Prinled name and litle

Electronically Subrnitted and Telephonically Sworn to me on this date.


Date: July 10,2020


City and state:                        Albuquerque, New Mexico
                                                                                Judge
                                                                                                Printed name end title
         AF"F'IDAYIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANI



                   I, Michael A. Hallberg, being duly sworn, depose and state:

            1.     I   am employed as a Probatiory'Parole Officer with flre New Mexico.                      Corrections

    Deparhnent (NMCD), Probation Parole Division (PPD), and am ourently assigned to the Albuquerque

    Violent Crime Taslc Force (VCTF), where         I   primarily investigate caf,eor offenders involved in federal

    drug and firearm related crimos.    I   am submitting this affidavit in support of a uiminal complaint and

    arrest wamant charging   HENRY WALTER BOYD with                 a   violation of l8 U.S.C. $ 922(gX1), that being a

    felon in possession of a frearm and ammunition.

                                            TATEMENT          OX'   PROBABLE CAUSE

           2.      HENRY WALTER BOYD is on parole with the State of New Mexico for Anned

Robbery with a Deadly Weapon, Bernalillo pounty case number D-202-CR-2013-03155. BOYD was

initially sentenced to a conditional discharge but revoked on February 11, 2015 after a                        probation

violation.

           3.      On June !A, 2020, Probation/Parole Offioer Veronica Moreno-Diaz was informed by

APD Detective Chris Maes that BOYD was potentially iuvolved in an alteroation with a federal fugitive

D.R. and may have fired shots at the D.R. Officer Moreno-Diaz asked me to assist in the matter because

she is not an armed officer and         tlere may be firearms involved.           I   oontaoted Deteotive Maes ancf he

reported that dwing his investigation, he contacted BOYD's girlfriend, Latanya Muniz (Tanya Muniz), on

Facebook and she reported that D.R, had stolen fiom her and BOYD and BOYD fired several shots at the

D.R. The infomration provided by Muniz led rne to have reasonable suspicion that BOYD may be in

violation of his conditions of parole, namely New Mexico standard parole conditions #8                   -   Association

and#9 Weapons.

           4.      On June 25,2020, PPD Offioer Isaac Chacon and                  I   couducted a field call at BOYD's

residence, 100 Figueroa Street NB, Apartment 55, Albuquerque,                    NM     87123.1 We made contact with

Debra Boyd, BOYD's mother, who also resides at the apartment. BOYD was not present. Ms. Boyd



t   gOyD provided this address   as his address of record   witlr ths NMCD,
        ATX'IDAVTT IN SI}PPORT OT CRIMINAL COMPLAINT ATID ARREST WARRANT



allowod us entry into the rcsidonce and showed us whore BOYD's room was. Upon onty to tho roOm,                       I

observed a large unmarkod plastic bag with a green lea.ff substince on tlle dresser. Through my fiaining

and experienoe,    I believe the    substance was Mar[juana. The approximate seized weight of the substanco

was 95 gxems. BOYD does possess a THC card in thq State of New Mexico but                       it is required that auy

prescription be in a properly labeled container. Upon noting the violation, I began a more in-depth searoh

for other violations. In the top dresser drawer of the           same dresser,   I   observed fourteen individually

wrapped paokages containing green          leaff   substance, each weighing approximately          2 grarns, and two

digital scales. Based on my training and experienoe,         I   am aware the arnount      of   substance and digital

scales, coupled   with the individually wrapped packages is consisted with drug trafficking. There was also

a box   of CCI .22 call-R I{P ammunition containing 81 bullets.

         5.       BOYD arrived at the residence during the search and was informed he would be taken

into custody for the parole violations, New Mexico standard parole conditions #6            -   Controlled Substanoe

and #9 Weapons.        I   asked BOYD where the gun was that went with the arnmunition. BOYD reported the

firearm belonged to his girlfriend, was kept in her purse, and she was Bt work. At my request, Ms. Boyd

contacted Ms. Muniz by phone. Ms. Muniz indicated she believed the gun was in BOYD's oar, whioh was

at the apartment. At flrat time, Ms. Boyd produoed a Ruger LCP              [    ,22 cahbrr pistol, serial     number

38071g327,from under the couch in the living room. The pistol had one bullet in the ohamber that was

the sarne type as the arnmunition found in the bedroom, A magazine with ten bullets was inserted in the

pistol. This ammunition was the sarne brand and oaliber and the ammunition found in BOYD's room.

         6,       At that time, I began a recorded interview with BOYD. BOYD was provided his Miranda

rights, waivEd his rights, and agreed to speak with me. BOYD acknowledged that he was a convicted

felon and oould not possess firearms. BOYD stated the firearm belonged to his girlfriend, who had

purohased   it about   a month and    half or two months ago, After BOYD was infonned that he and the gun

would be swabbed for DNA, he admitted he had possessed the firearm.
      AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WABITANT


        7.      BOYD was arrested for parolE violations and booked in the Bernatillo County

Metropolitan Detention Center.

                      T.IRDARM EXAMINATION AND INTERSTATE NEXUS

        8.      I believo Ruger pistols are manufaetured in North Carolina. The Ruger pistol underwent

ur exarnination and functioned as desigred.      Based on my training and experience,'I believe the pistol

meets the foderal definition of a   "firearm." I am aware the CCI ammunition is manufactured in Idaho.

                                               CONCLUSION

        ).      Based on the above information, I believe that there is probable cause to charge BOYD

with a violation of l8 U.S.C $$ 922(9)(1) and 924, that being a felon in possession of a firearm and

ammunition. Supervisory Assistant U.S. Attorney Jack Burkhead approved this affidavit.




                                                                   Respeotfully Subrnitted




ELECTRONICALLY SUBMITTED AND TELEPHONICALLY SWORN ON JULYO,aOaO,




             JOHN F. ROBBENHAAR
         STATES MAGISTRAfE ruDGE
